UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6102


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HENRY EARL MILLER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:06-cv-00548-HFF)


Submitted:   March 16, 2010                 Decided:   March 17, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Henry Earl Miller, Appellant Pro Se.   Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            In    February     2006,   Henry      Earl    Miller    filed   in    the

district court a letter challenging his conviction and 300-month

sentence imposed following his guilty plea to armed robbery,

using and carrying a firearm during a crime of violence, and

aiding    and    abetting    in   these      offenses.      The    district     court

properly characterized this letter as a 28 U.S.C.A. § 2255 (West

2006 & Supp. 2009) motion, and ultimately denied relief.                       Miller

has since filed numerous motions in the district court seeking

to reinstate his ability to file a § 2255 motion.

            In this appeal, Miller seeks to appeal the district

court’s    text    order    denying    his    motions:      (1)    “to   amend    the

unwarned    recharacterized       3-page       unlabeled    letter;”     (2)     “for

court to honor and uphold the Fifth Amendment’s Double Jeopardy

Clause;” (3) “to be informed if defendant had not finally plead

(sic) guilty to the bogus 18 U.S.C. § 924(c) [(West 2006 & Supp.

2009)] charges would he still be waiting and rotting in county

jail for his jury trial;” (4) “to be informed why this court

allowed     defendant’s      counsel      David    W.    Plowden    to   exit     the

courtroom       during     Miller’s    sentencing        proceedings     and     what

purpose did such a stunt serve;” (5) “for clarification of the

purpose of 28 U.S.C. § 2241(c)(3) [(2006)];” and (6) “for court

to comply with the 4th Circuit Court of Appeals[’] instruction



                                          2
to make an appropriate disposition on petitioner’s 28 U.S.C. §

2241 [(2006)] motion.”

             The order is not appealable unless a circuit justice

or   judge   issues        a    certificate               of    appealability.             28    U.S.C.

§ 2253(c)(1) (2006).                 A certificate of appealability will not

issue     absent      “a       substantial            showing        of    the       denial       of     a

constitutional        right.”               28    U.S.C.          § 2253(c)(2)        (2006).           A

prisoner        satisfies            this        standard          by     demonstrating              that

reasonable       jurists        would        find         that     any     assessment           of     the

constitutional        claims         by     the       district      court       is    debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                          Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                              We have

independently reviewed the record and conclude that Miller has

not made the requisite showing.                            Accordingly, we deny Miller’s

motion    for     a   certificate                of    appealability         and      dismiss          the

appeal.      We dispense with oral argument because the facts and

legal    contentions           are    adequately               presented    in       the    materials

before    the    court         and    argument            would    not    aid    the       decisional

process.

                                                                                            DISMISSED




                                                      3